DETAILED ACTION
                                           Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, April 22, 2021, claims 1, 11 and 20 are amended. Currently claims 1-20 are pending.

Response to Arguments
3.        Applicant's remarks filed April 22, 2021, have been fully considered but they are not persuasive. 
        Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
         In response to applicant’s argument that the combined references fail to teach or 
suggest all claimed limitations, as is required. This is particularly noticeable when the-7- (710.632)claims are interpreted in light of the underlying specification, as is always required. The examiner recognizes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Atty. Docket No. RPS920190013USNP   4.        Regarding newly added claim limitation to an independent claims Newly found and relied upon prior art Cueto et al discloses performing an input on input device (i.e. stylus) in order to control active application function such as volume adjustment function 

 
Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havilio (PG Pub NO 2014/0253470) in view of Griffin et al (PG Pub NO 2013/0335380) in further view of Cueto et al (PG Pub NO 2014/0253520).

As in claim 1, Havilio discloses a stylus (Fig 1c, 3 and 4), comprising: 
a processor; (Fig 2b and Par 0041)
an input component, wherein the input component is rotatable and depressable; (Fig 1c, 3a and 3b and Par 0028) discloses an input component (i.e. stylus) that is rotatable and depressible.
a memory device that stores instructions executable by the processor (Fig 2 item storage and Par 0041) to: detect input provided to the input component; determine an input type associated with the input; and transmit an indication of the input type to an information handling device without physically contacting the information handling device, (Fig 2 and Par 0041-0047) discloses detecting an input via input component (i.e. stylus) and determined input type is transmitted to an information handling device (e.g. cut function performed by the stylus) and  (Par 0047 line 15- par 0049 and Fig 3c’, 3C”, 4C’ and Par 0053)  discloses cutting , deleting, flick operation performed without physically contacting the information handling device by pressing button of input component (i.e. stylus) as long as the communication link can be maintained.
Furthermore in the interest of expediting prosecution and to further elaborate on the rotatable input component of Havilio examiner relied upon Griffin et al (Fig 1, 6-9 and Par 0017, 0037) discloses an input component that is rotatable to select 
wherein a function performed on the information handling device upon receipt of the indication is based upon a correlation between the input type and a predetermined function particular to an active application. (Fig 1e and Par 0031-0033) discloses said device being configured to perform particular function (i.e. grab and paste) within particular active application. In other words the user may specify a number of applications in which the stylus grab and paste mode can be invoked and (Par 0047 line 15- par 0049 and Fig 1e, 3c’, 3C”, 4C’ and Par 0053) discloses cutting, deleting, flick operation performed based upon a correlation between the input type and a predetermined function within an active application of the information handling device. Therefore said device would perform a function on the information handling device responsive to receipt of the indication is dictated based upon an active application (e.g. eBook application, a photo viewing application or etc.).
wherein the active application is a media playing application; wherein the function is a pause function on the media playing application responsive to determining that the input type corresponds to push input; wherein the function is one of a playback speed function or a volume adjustment function on the media playing application responsive to determining that the input type corresponds to rotation input. (Havilio, Fig 1e, 3 and par 0029, 0031-0031) disclose input component (i.e. stylus) wherein push input is performed to activate a function and said input component (i.e. stylus) functions can be customized by the user. And (Griffin et al; Fig 6-9 and Par 0035, 0038) discloses said input component (i.e. stylus) having different functions that can be selected from the groups of functions using rotation input; and said input component (i.e. stylus) having rotatable control ring that is customizable by a user, wherein the rotational input motion left-to-right may be used to increment a property value and motion right-to-left used to decrement a property value. 
But fails to disclose the active application is a media playing application; wherein the function is a pause function in a given input type (i.e. push input) and playback speed function or a volume adjustment function in an another input type (i.e. rotation input). However Cueto et al (Fig 1c, 1e, 3 and 4a and Par 0017-0018, 0034, 0038 and 0039) discloses a stylus comprising input button and slider input area used to activate a function, wherein said stylus input areas is configurable in order to perform a given function.  The stylus action may be configured to perform a certain function based on a currently running application (Fig 4a), or a specific stylus control feature may be globally associated with a specific device function.  For instance, a selection-free stylus control feature action may be used to trigger command, launch a given application or function 
Furthermore, in light of prior art of record wherein said stylus is capable of performing different function by configuring/customizing input areas of said stylus (push button and rotation button) it would have been an obvious design choice to 

As in claim 2, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 1, wherein the input component is located at an end of the stylus. (Havilio; Fig 1b and Par 0028) discloses top button located at an end of the stylus.

As in claim 3, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 1, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to determine that the input type is associated with push input. (Havilio; Fig 3a, 3b, fig 5 item 503 and Par 0045-0046 and Par 0058) discloses an instructions executable by the processor to determine that the input type is associated with push input.

As in claim 4, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 3, wherein the push input manipulates the input component between a protruding configuration and a depressed configuration, wherein the input component in the protruding configuration is positioned substantially outside of a housing of the stylus and wherein the input component in the depressed position is at least partially housed inside the housing of the stylus. (Havilio; Fig 1c, 3a, 3b, 4a, 4b) discloses push input manipulates the input component between a protruding configuration and a depressed configuration wherein in protruding configuration the top button is positioned substantially outside of a housing of the stylus (Havilio; 3b, 4b) and in the depressed position the top button is at least partially housed inside the housing of the stylus (Havilio; Fig 3a, 4a).  

As in claim 5 Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 3, wherein the instructions executable by the processor to transmit comprise instructions executable by the processor to transmit an indication of a function to be performed on the information handling device based on the push input. (Havilio; Fig 3a- 4b, 5 and Par 0018) discloses instructions executable by the stylus (e.g. cut/grab and paste) is transmitted  to be performed on the information handling device based on the push input.

As in claim 6, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) the stylus of claim 5, wherein the function is selected from the group consisting of a start function and a stop function. (Havilio; Fig 3a- 4b, 5) discloses the function is selected from the group consisting of a start function of grabbing (i.e. cut) and a stop function (i.e. paste) based on pushing top button on the stylus.

As in claim 7, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 1, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to determine that the input type is associated with rotation input. [((Havilio; Fig 5) discloses determining instruction executed by input component  and (Griffin et al, Fig 4 and par 0025) discloses instructions executable by the system to determine that the input type is associated with rotation input.

As in claim 8, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 7, wherein the rotation input rotates the input component in a clockwise or a counter-clockwise direction. (Griffin et al; Fig 6-9 and Par 0038) discloses input rotates the input component in a clockwise or a counter-clockwise direction.

As in claim 9, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 7, wherein the instructions executable by the processor to transmit comprise instructions executable by the processor to transmit an indication of a function to be performed on the information handling device based on the rotation input. (Griffin et al; Par 0042-0048) discloses instructions executable by the stylus to transmit an indication of a function to be performed on the information handling device based on the rotation input.

As in claim 10, Havilio in view of Griffin et al in further view of Cueto et al discloses the stylus (Havilio; Fig 1c, 3 and 4) of claim 9, wherein the function is selected from the group consisting of a volume increase function, a volume decrease function, a zoom in function, and a zoom out function. (Griffin et al; Fig 6-9) discloses said input component having different functions that can be selected from the groups of functions using rotation input. And Cueto et al (Fig 4a and Par 0020 line 6-9, Par 0034 line 5-10 and ) discloses an action performed using input area of stylus corresponding to volume control wherein the volume can be raised or lowered. (Cueto et al, Par 0034 line 22-24, Par 0039 line 15-18 and P0052) discloses an action performed using input area of stylus corresponding to a zoom function (i.e. zoom in/out).
Furthermore,  it would have been an obvious design choice to an ordinary skill person in the art at the time of the filing to modify Griffin et al such that one volume or/and zoom function would be added to said rotation input of input component as an alternate input function.

As in claim 11, Havilio discloses a method, comprising: 
detecting input provided to an input component of a stylus; 
determining, using a processor, an input type associated with the input; and transmitting, responsive to the detecting, an indication of the input type to an information handling device without physically contacting the information handling device; (Fig 2 and Par 0041-0047) discloses detecting an input via input component (i.e. stylus) and determined input type is transmitted to an information handling device (e.g. cut function performed by the stylus) and  (Par 0047 line 
wherein a function performed on the information handling device upon receipt of the indication is based upon a correlation between the input type and a predetermined function particular to an active application. (Fig 1e and Par 0031-0033) discloses said device being configured to perform particular function (i.e. grab and paste) within particular active application. In other words the user may specify a number of applications in which the stylus grab and paste mode can be invoked. Therefore said device would perform a function on the information handling device responsive to receipt of the indication is dictated based upon an active application (e.g. eBook application, a photo viewing application or etc.) and  (Par 0047 line 15- par 0049 and Fig 1e, 3c’, 3C”, 4C’ and Par 0053)  discloses cutting , deleting, flick operation performed based upon a correlation between the input type and a predetermined function within an active application of the information handling device
wherein the input component is rotatable and depressable. (Fig 1c, 3a and 3b and Par 0028) discloses an input component (i.e. stylus) that is rotatable and depressible.
Furthermore in the interest of expediting prosecution and to further elaborate on the rotatable input component of Havilio examiner relied upon Griffin et al (Fig 1, 6-9 and Par 0017, 0037) discloses an input component that is rotatable to select 
wherein the active application is a media playing application; wherein the function is a pause function on the media playing application responsive to determining that the input type corresponds to push input; wherein the function is one of a playback speed function or a volume adjustment function on the media playing application responsive to determining that the input type corresponds to rotation input.
But fails to disclose the active application is a media playing application; wherein the function is a pause function in a given input type (i.e. push input) and playback speed function or a volume adjustment function in an another input type (i.e. rotation input). However Cueto et al (Fig 1c, 1e, 3 and 4a and Par 0017-0018, 0034, 0038 and 0039) discloses a stylus comprising input button and slider input area used to activate a function, wherein said stylus input areas are configurable in order to perform a given function.  The stylus action may be configured to perform a certain function based on a currently running application (Fig 4a), or a specific stylus control feature may be globally associated with a specific device function.  For instance, a selection-free stylus control feature action may be used to trigger command, launch a given application or function such as increasing volume. The stylus-based control feature action, such as pushing the top button or slider of the stylus may be associated with a given function. When the stylus-based slider control feature is engaged in a forward fashion and/or a backward fashion, it can change variables or tool features such as volume. For instance, the slider function can be engaged to change variables or tool features such as volume (e.g., if the stylus is touching or otherwise pointing at a displayed UI volume feature, or a playback application is playing music or a video, then slider action corresponds to volume control). Thus given prior art Havilio in view of Griffin et al wherein a stylus comprising push button and rotatable input that is configurable/customizable and Prior art  Cueto et al’s stylus comprising push button and slider input that is used to control an operation of media (i.e. volume control (+, -)). Therefore it would have been obvious to an 
Furthermore, in light of prior art of record wherein said stylus is capable of performing different function by configuring/customizing input areas of said stylus (push button and rotation button) it would have been an obvious design choice to an ordinary skill person in the art at the time of the filing to modify stylus of prior art such that a given function such as pause function, playback speed function or a volume adjustment function on the media playing application would be added to said push or/and rotation input of input component as an alternate input function.

As in claim 12, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 11, wherein the determining comprises determining that the input type is associated with push input. (Havilio; Fig 3a, 3b, fig 5 item 503 and Par 0045-0046 and Par 0058) discloses determining the input type is associated with push input.

As in claim 13, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 12, wherein the push input manipulates the input component between a protruding configuration and a depressed configuration, wherein the input component in the protruding configuration is positioned substantially outside of a housing of the stylus and wherein the input component in the depressed position is at least partially housed inside the housing of the stylus. (Havilio; Fig 1c, 3a, 3b, 4a, 4b) discloses push input manipulates the input component between a protruding configuration and a depressed configuration wherein in protruding configuration the top button is positioned substantially outside of a housing of the stylus (Havilio; 3b, 4b) and in the depressed position the top button is at least partially housed inside the housing of the stylus (Havilio; Fig 3a, 4a).  


As in claim 14, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 12, wherein the transmitting comprises transmitting an indication of a function to be performed on the information handling device based on the push input. (Havilio; Fig 3a- 4b, 5 and Par 0018) discloses instructions executable by the stylus (e.g. cut/grab and paste) is transmitted  to be performed on the information handling device based on the push input.

As in claim 15, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 12, wherein the function is selected from the group consisting of a start function and a stop function. (Havilio; Fig 3a- 4b, 5) discloses the function is selected 

As in claim 16, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 11, wherein the determining comprises determining that the input type is associated with rotation input. [((Havilio; Fig 5) discloses determining instruction executed by input component) and (Griffin et al, Fig 4 and par 0025) discloses instructions executable by the system to determine that the input type is associated with rotation input.]

As in claim 17, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 16, wherein the rotation input rotates the input component in a clockwise or a counter-clockwise direction. (Griffin et al; Fig 6-9 and Par 0038) discloses input rotates the input component in a clockwise or a counter-clockwise direction.

As in claim 18, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 17, wherein the transmitting comprises transmitting an indication of a function to be performed on the information handling device based on the rotation input. (Griffin et al; Par 0042-0048) discloses instructions executable by the stylus to transmit an indication of a function to be performed on the information handling device based on the rotation input.

As in claim 19, Havilio in view of Griffin et al in further view of Cueto et al discloses the method of claim 18, wherein the function is selected from the group consisting of a volume increase function, a volume decrease function, a zoom in function, and a zoom out function. (Griffin et al; Fig 6-9) discloses said input component having different functions that can be selected from the groups of functions using rotation input. And Cueto et al (Fig 4a and Par 0020 line 6-9, Par 0034 line 5-10 and ) discloses an action performed using input area of stylus corresponding to volume control wherein the volume can be raised or lowered. (Cueto et al, Par 0034 line 22-24, Par 0039 line 15-18 and P0052) discloses an action performed using input area of stylus corresponding to a zoom function (i.e. zoom in/out).
Furthermore,  it would have been an obvious design choice to an ordinary skill person in the art at the time of the filing to modify Griffin et al such that one volume or/and zoom function would be added to said rotation input of input component as an alternate input function.

As in claim 20, Havilio discloses a method, comprising: receiving, at an information handling device and from a stylus, an indication of an input type that has been detected at an input component of the stylus (Fig 3a, 3b, fig 5 item 503 and Par 0045-0046 and Par 0058) discloses determining the input type that has been detected at an input component of the stylus; 
wherein the receiving comprises wirelessly receiving the input without physically contacting the stylus; (Par 0042) discloses an information handling device and a stylus wirelessly connecting without physically contacting the stylus (i.e. NFC, 
determining, using a processor (Fig 2b and Par 0041), a function to be performed on the information handling device, wherein the function is based upon a correlation between the input type and a predetermined function within an active application of the information handling device; and performing, based on the determining, the function; (Fig 1e and Par 0031-0033) discloses said device being configured to perform particular function (i.e. grab and paste) within particular active application. In other words the user may specify a number of applications in which the stylus grab and paste mode can be invoked. Therefore said device would perform a function (i.e. grab and paste) on the information handling device responsive to receipt of the indication is dictated based upon an active application (e.g. eBook application, a photo viewing application or etc.) and  (Par 0047 line 15- par 0049 and Fig 1e, 3c’, 3C”, 4C’)  discloses cutting , deleting operation performed based upon a correlation between the input type and a predetermined function within an active application of the information handling device
wherein the type of the user input comprises one of rotation input or push input.
Furthermore in the interest of expediting prosecution examiner relied upon Griffin et al (Fig 1, 6-9 and Par 0017, 0037) discloses an input component that is rotatable to select different function/attribute of stylus (i.e. color, line thickness, drawing tool, line type, etc.). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Havilio input component (i.e. stylus) capable of having rotating knob with the teaching of Griffin et al wherein said input component (i.e. stylus) having rotating knob used to perform/select different function/attribute of stylus in order to give the user an input component that has different function/attribute which would allow the user to perform multiple function via a single input component (i.e. stylus).
wherein the active application is a media playing application; wherein the function is a pause function on the media playing application responsive to determining that the input type corresponds to push input; wherein the function is one of a playback speed function or a volume adjustment function on the media playing application responsive to determining that the input type corresponds to rotation input. (Havilio, Fig 1e, 3 and par 0029, 0031-0031) disclose input component (i.e. stylus) wherein push input is performed to activate a function and said input component (i.e. stylus) functions can be customized by the user. And (Griffin et al; Fig 6-9 and Par 0035, 0038) discloses said input component (i.e. stylus) having different functions that can be selected from the groups of functions using rotation input; and said input component (i.e. stylus) having rotatable control ring that is customizable by a user, wherein the rotational input motion left-to-right 
But fails to disclose the active application is a media playing application; wherein the function is a pause function in a given input type (i.e. push input) and playback speed function or a volume adjustment function in an another input type (i.e. rotation input). However Cueto et al (Fig 1c, 1e, 3 and 4a and Par 0017-0018, 0034, 0038 and 0039) discloses a stylus comprising input button and slider input area used to activate a function, wherein said stylus input areas are configurable in order to perform a given function.  The stylus action may be configured to perform a certain function based on a currently running application (Fig 4a), or a specific stylus control feature may be globally associated with a specific device function.  For instance, a selection-free stylus control feature action may be used to trigger command, launch a given application or function such as increasing volume. The stylus-based control feature action, such as pushing the top button or slider of the stylus may be associated with a given function. When the stylus-based slider control feature is engaged in a forward fashion and/or a backward fashion, it can change variables or tool features such as volume. For instance, the slider function can be engaged to change variables or tool features such as volume (e.g., if the stylus is touching or otherwise pointing at a displayed UI volume feature, or a playback application is playing music or a video, then slider action corresponds to volume control). Thus given prior art Havilio in view of Griffin et al wherein a stylus comprising push button and rotatable input that is configurable/customizable and Prior art  Cueto et al’s 
Furthermore, in light of prior art of record wherein said stylus is capable of performing different function by configuring/customizing input areas of said stylus (push button and rotation button) it would have been an obvious design choice to an ordinary skill person in the art at the time of the filing to modify stylus of prior art such that a given function such as pause function, playback speed function or a volume adjustment function on the media playing application would be added to said push or/and rotation input of input component as an alternate input function.

Conclusion
8.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BENYAM KETEMA/Primary Examiner, Art Unit 2626  
         05/21/2021